Citation Nr: 0616420	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
undiagnosed illness manifested by muscle and joint pain, 
variously described as polyarticular arthralgia, myalgias, 
and muscle pain and spasms.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic headaches, claimed as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fatigue, claimed as due to an undiagnosed illness.

4.  Whether new and material evidence to reopen a claim for 
entitlement to service connection for gastrointestinal 
symptoms, claimed as due to an undiagnosed illness.




5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
shortness of breath, claimed as due to an undiagnosed 
illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
malaise, intermittent high fevers, and elevated liver 
function tests, claimed as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from June 1977 to November 
1981 and from July 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied the undiagnosed illness 
claims for the disabilities listed above.  




The issues listed above are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The veteran has asserted that he suffers from an undiagnosed 
illness manifested by various symptoms as a result of his 
service in the Gulf War.  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1).

In a rating decision dated March 2000, the RO, in pertinent 
part, denied entitlement to service connection for an 
undiagnosed illness manifested by muscle and joint pain, 
chronic headaches, fatigue, gastrointestinal symptoms, 
shortness of breath, malaise, intermittent high fevers and 
elevated liver function tests.  The record reflects the 
veteran was notified of that decision in the same month and 
did not submit a notice of disagreement.  Therefore, the 
March 2000 decision is final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2005).  


To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Subsequently, the Court 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (Vet. App. March 31, 2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice in a matter where the 
veteran is attempting to reopen a claim must include the 
bases for the denial in the prior decision and VA must 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

In the present appeal, the appellant was provided with notice 
of the type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice as to the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  In addition, as to reopening his 
claim, the VCAA notice to the veteran did not include a 
description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  
In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) are fully complied with.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006).  

2.	If the veteran submits new and material 
evidence sufficient to reopen the claims 
on appeal, the veteran should be scheduled 
for a VA examination to determine whether 
he currently has objective evidence of the 
symptoms being claimed and, based on the 
evidence of record, whether any currently 
manifested symptoms are related to a known 
diagnosis.  The examination must address 
all the issues on appeal.  All indicated 
tests and studies should be conducted, and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


